                  Case 1:19-cv-05939-JPC-SLC Document 61 Filed 12/31/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                       Trellian Pty, Ltd.,                     )
                             Plaintiff                         )
                                v.                             )      Case No.     19-cv-5939 (VM) (SLC)
                     adMarketplace, Inc.,                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          adMarketplace, Inc.                                                                                          .


Date:          12/31/2020                                                            /s/ Jessica L Edmundson
                                                                                          Attorney’s signature


                                                                         Jessica L. Edmundson (NYS Bar No. 5659586)
                                                                                     Printed name and bar number

                                                                                 Orrick, Herrington & Sutcliffe LLP
                                                                                       51 West 52nd Street
                                                                                       New York, NY 10019
                                                                                                Address

                                                                                     jedmundson@orrick.com
                                                                                            E-mail address

                                                                                          (212) 506-5148
                                                                                          Telephone number

                                                                                          (212) 506-5151
                                                                                             FAX number
